Citation Nr: 1216023	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to September 1978. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for bilateral hearing loss, evaluated as noncompensable (0 percent disabling), with an effective date for service connection of June 13, 2006.  The Veteran disagreed with the rating assigned and perfected this appeal.

In March 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed.  In June 2011, the Board remanded the case for further development and it has since returned to the Board for further appellate consideration.

FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level II hearing acuity, bilaterally.  

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The Veteran's increased rating claim for bilateral hearing loss arises from his disagreement with the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  The record also contains VA and private medical evidence, the Veteran's contentions, and a hearing transcript.  The Veteran has been medically evaluated in conjunction with this claim.  In this regard, January 2007 and August 2011 VA examination reports include complete audiometric findings and are sufficient for determining the severity of the Veteran's hearing impairment.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).   The Board is also satisfied that all identified and available treatment records have been secured.  Moreover, in December 2011, the Veteran through his representative, indicated that he had no additional evidence to submit and asked that his case be forwarded immediately to the Board.  The duties to notify and assist have been met. 

II.  Increased Rating Claim for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2 (2011), the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, as is here, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests. See 38 C.F.R. § 4.85 (2011).  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2011).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011). 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011). 

In this case, the record reflects that the Veteran was diagnosed with hearing loss at service discharge.  He filed a service connection claim for bilateral hearing loss in June 2006.

The record reflects that, in August 2006, the Veteran underwent a private audiology examination.  According to the report, the Veteran complained of difficulty hearing conversation on the phone.  The examiner expected the Veteran to also have difficulty hearing when unaided, when the speaker is a woman or a young child, or when in a noisy environment.  Because the private audiogram results were recorded in graphical form, the Board, in its June 2011 remand, requested that the graphical results be interpreted.  The interpreted findings were noted to be consistent with mild to severe sensorineural hearing loss in right ear, and mild to profound sensorineural hearing loss in the left ear.  Although speech discrimination scores were recorded (96 percent in the right ear and 94 percent in the left ear), the person interpreting the results confirmed that Maryland CNC was not used; therefore the private scores cannot be used and are not suitable for VA rating purposes.  

In January 2007, the Veteran was afforded a VA audiological examination in conjunction with his service connection claim for hearing loss.  During the examination, the Veteran reported a gradual deterioration of hearing sensitivity since service.  Pure tone thresholds, in decibels, were as follows:



HERTZ



AVG
1000
2000
3000
4000
RIGHT
52.5
30
35
60
85
LEFT
53.75
25
30
65
95

Speech recognition score was 90 percent, bilaterally.   The examiner indicated that the testing revealed mild to severe sensorineural hearing loss in the right ear, and normal hearing in the left ear from 500-1000 Hz, and a mild to profound sensorineural hearing gloss in the left ear from 2000-4000Hz.  The examiner opined that the Veteran's bilateral hearing loss is at least as likely as not caused by military noise exposure.  

In March 2007, the Veteran was seen at the VA audiological clinic to discuss his options of hearing aids.   Hearing aids were ordered.   In May 2007, the Veteran reported problems with his hearing aids and was given further information on how to adjust the hearing aids.

On his substantive appeal, dated in January 2008, the Veteran maintained that his hearing loss has gotten worse.  He reported difficulty hearing if there is any type of background noise.

In August 2009, the Veteran underwent another VA audiologcial examination to determine the current severity of his hearing loss disability.  Pure tone thresholds, in decibels, were as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
60
40
45
70
85
LEFT
66
35
40
75
100

Speech recognition score was 94 percent, bilaterally.   The examiner indicated that there was a mild to severe sensorineural hearing loss in the right ear, and a mild to profound sensorineural hearing loss in the left ear.  

During his March 2011 Travel Board hearing, the Veteran reported that his hearing loss is much worse than when he was discharged from service.  He testified that he has difficulty understanding people during a conversation.

In August 2011, the Veteran underwent another VA audiological examination to determine the current severity of his hearing loss disability.  He reported difficulty communicating in employment and social situations on account of his hearing problems.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
57.5
35
35
75
85
LEFT
57.5
30
35
75
90

Speech recognition score was 94 percent, bilaterally.   Diagnosis was moderately severe sensorineural bilateral hearing loss.  

Considering the results of the audiometric testing conducted in January 2007, August 2009, and August 2011, the Veteran has level II hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2011).  The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2011).  The Veteran does not exhibit an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  Therefore, based on the above-findings, the Board concludes that the medical evidence of record does not support an initial compensable rating for the Veteran's bilateral hearing loss. 

The Board has considered the Veteran's statements that he experiences difficulty in carrying on conversations because of his hearing loss.  He is competent to report such a statement because hearing difficulty is an observable symptom, and does not require medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Despite his complaints however, the competent medical evidence does not establish that the Veteran's disability picture meets the criteria necessary for an initial compensable rating under Diagnostic Code 6100.  The evidence reflects that the Veteran's bilateral hearing loss disability has remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.  See Hart, supra.

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As indicated, the Veteran's bilateral hearing loss is evaluated by mechanically applying the rating schedule to the numeric designations assigned based on the audiometric results.  The Board finds that the level of severity of the Veteran's bilateral hearing loss is adequately contemplated by the applicable diagnostic criteria.  Although the criteria provide for a higher rating, the initial noncompensable rating already assigned is still reflective of the severity of his current hearing loss.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, referral for consideration of extraschedular rating is not warranted. 


ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


